Jacobs Engineering Group Inc.

Exhibit 10.6

Restricted Stock Unit Agreement

 

Page 1 of 8

 

 

JACOBS ENGINEERING GROUP INC.
FORM OF RESTRICTED STOCK UNIT AGREEMENT
(Time-Based Vesting)

(Awarded Pursuant to the 1999 Stock Incentive Plan, as Amended and Restated)

This Agreement is executed as of ______________, by and between JACOBS
ENGINEERING GROUP INC. (the “Company”) and ______________ (“Employee”) pursuant
to the Jacobs Engineering Group Inc. 1999 Stock Incentive Plan, as amended (the
“Plan”).  Unless the context clearly indicates otherwise, all terms defined in
the Plan and used in this Agreement (whether or not capitalized) have the
meanings as set forth in the Plan.

1.Restricted Stock Units

Pursuant to the Plan, and in consideration for services rendered and to be
rendered to the Company or Related Company or for their benefit, the Company
hereby issues, as of the above date (the “Award Date”) to Employee an award of
restricted stock units in accordance with the Plan and the terms and conditions
of this Agreement (the “Award”).  The number of Restricted Stock Units Employee
is eligible to earn under this Agreement is ______________.  Each Restricted
Stock Unit represents the right to receive one share of Jacobs Common Stock
(subject to adjustment pursuant to the Plan) in accordance with the terms and
subject to the conditions (including the vesting conditions) set forth in this
Agreement and the Plan. If, with respect to the Restricted Stock Units, the
Employee has made an effective and operative deferral election (“EDP Deferral
Election”) under the Jacobs Engineering Group Inc. Executive Deferral Plan
(“EDP”) with respect to the shares underlying this Agreement, the terms of the
EDP and EDP Deferral Election governing the time of delivery of the shares
underlying this Agreement that become vested, if any, are incorporated by
reference herein.

2.Vesting and Distribution

 

(a)

The Award shall not be vested as of the Award Date and shall be forfeitable
unless and until otherwise vested pursuant to the terms of this Agreement.  

 

(b)

The Restricted Stock Units issued hereby shall be subject to the restrictions on
transfer as set forth in this Agreement (referred to as the “Forfeiture
Restrictions”).  The provisions of the Plan relating to the restrictions on
transfers of Restricted Stock Units, including all amendments, revisions and
modifications thereto as may hereafter be adopted, are hereby incorporated in
this Agreement as if set forth in full herein. Unless and until the Forfeiture
Restrictions have lapsed, the Restricted Stock Units shall be unvested and
subject to forfeiture hereunder (“Unvested Units”).

 

(c)

In the event Employee ceases to be an employee of the Company or any of its
Related Companies for any reason other than as a result of death or Disability
or an involuntary termination without Cause, Employee shall, for no
consideration, forfeit and surrender to the Company the Restricted

 



LEGAL_US_W # 91675475.12

 

 



--------------------------------------------------------------------------------

Jacobs Engineering Group Inc.

Exhibit 10.6

Restricted Stock Unit Agreement

 

Page 2 of 8

 

 

 

Stock Units that are subject to the Forfeiture Restrictions effected as of the
date the Employee’s employment with the Company or Related Company
terminates.  Schedule B of the Plan, which is incorporated herein by this
reference, establishes the effects on this Award of other changes to the
Employee’s employment status with the Company or Related Company; the Employee’s
employer; and the Company’s ownership interest in Employee’s employer.
Notwithstanding anything in this Agreement or Schedule B of the Plan to the
contrary, if Employee’s employment with the Company or any Related Company is
involuntarily terminated by the Company or such Related Company for any reason
other than Cause, death, or Disability: (i) before November 29, 2018, the
Restricted Stock Units immediately will become 50% vested; or (ii) on or after
November 29, 2018 but before November 29, 2021, the Restricted Stock Units
immediately will become 100% vested.

 

(d)

After the Award Date, the Restricted Stock Units will become twenty-five percent
(25%) vested on November 29, 2018, twenty-five percent (25%) vested on November
29, 2019, twenty-five percent (25%) vested on November 29, 2020, and the
remaining twenty-five percent (25%) vested (collectively referred to as “Vested
Units”) on November 29, 2021 (each vesting of Restricted Stock Units is a
“Maturity Date”), provided that Employee remains continuously employed by the
Company or Related Company through such Maturity Date.  

 

(e)

Except as set forth herein and in the Plan (including Schedule B thereof the
terms of which shall apply to the Award), Employee has no rights, partial or
otherwise in the Award and/or any shares of Jacobs Common Stock subject thereto
unless and until the Award has been vested pursuant to this Section 2.

 

(f)

Each Vested Unit shall be settled by the delivery of one share of Common Stock
(subject to adjustment under the Plan), unless the Committee elects to settle
the Vested Unit in another form of consideration of equivalent value (as
determined by the Committee in its sole discretion) in connection with or
following a Change in Control.  If the Employee has not made any EDP Deferral
Election with respect to Restricted Stock Units that become vested, settlement
will occur as soon as practicable following passage of each Maturity Date (or,
if earlier, the date the Award becomes vested pursuant to the terms of the Plan,
including Schedule B thereof, or Section 2(c) above).  If the Employee has made
an EDP Deferral Election, deferred Vested Units shall be settled as soon as
practicable following the date elected on the Employee’s operative EDP Deferral
Election or other settlement date set forth under the terms of the EDP.  In any
event, no fractional shares shall be issued pursuant to this Agreement.

 

(g)

Neither the Award, nor any interest therein nor any shares of Jacobs Common
Stock payable in respect thereof may be sold, assigned, transferred, pledged or
otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily.

 



LEGAL_US_W # 91675475.12

 

 



--------------------------------------------------------------------------------

Jacobs Engineering Group Inc.

Exhibit 10.6

Restricted Stock Unit Agreement

 

Page 3 of 8

 

 

3.Section 409A Compliance

Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Plan and this Agreement shall be construed or deemed to be amended
as necessary to comply with the requirements of Section 409A of the Code, to
avoid the imposition of any additional or accelerated taxes or other penalties
under Section 409A of the Code.  The Committee, in its sole discretion, shall
determine the requirements of Section 409A of the Code applicable to the Plan
and this Agreement and shall interpret the terms of each consistently therewith.
Under no circumstances, however, shall the Company have any liability under the
Plan or this Agreement for any taxes, penalties or interest due on amounts paid
or payable pursuant to the Plan and/or this Agreement or any EDP Deferral
Election, including any taxes, penalties or interest imposed under Section 409A
of the Code.

4.Status of Participant

Except as set forth in this section, Employee shall have no rights as a
stockholder (including, without limitation, any voting rights or rights to
receive dividends with respect to the shares of Jacobs Common Stock subject to
the Award) with respect to either the Award granted hereunder or the shares of
Jacobs Common Stock represented by the Award, unless and until such shares are
issued in respect of Vested Units, and then only to the extent of such issued
shares and only with respect to voting rights, rights to receive dividends and
other matters occurring after the date of issuance.

The Employee is entitled to a “Dividend Equivalent Right” with respect to each
(a) Unvested Unit and (b) Vested Unit for which delivery of the underlying share
of Common Stock has been deferred pursuant to an EDP Deferral Election, in each
case to the extent the Company pays any cash dividend with respect to
outstanding Jacobs Common Stock while such Unvested Unit or Vested Unit (as
applicable) remains outstanding. The term “Dividend Equivalent Right” shall mean
a dollar amount equal to the per-share cash dividend paid by the Company. Any
Dividend Equivalent Right will be subject to the same vesting, payment, and
other terms and conditions (including, if applicable, the terms of the EDP and
EDP Deferral Election) as the Restricted Stock Unit to which it relates.  

Except as otherwise provided under the terms of the EDP or EDP Deferral
Election, if applicable: (a) any vested Dividend Equivalent Right will be paid
to the Employee in cash at the same time the underlying share of Jacobs Common
Stock is delivered to the Employee; and (b) the Employee will not be credited
with Dividend Equivalent Rights with respect to any Restricted Stock Unit that,
as of the record date for the relevant dividend, is no longer outstanding for
any reason (e.g., because it has been settled in Jacobs Common Stock or has been
terminated), and the Employee will not be entitled to any payment for Dividend
Equivalent Rights with respect to any Restricted Stock Unit that terminates
without vesting. For purposes of this Agreement, a Vested Unit that has not yet
been settled (e.g., because of an EDP Deferral Election) shall be considered
outstanding for purposes of this Section 4.

No shares may be issued in respect of Vested Units if, in the opinion of counsel
for the Company, all then applicable requirements of the Securities and Exchange
Commission and any other regulatory agencies having jurisdiction and of any
stock exchange upon

 



LEGAL_US_W # 91675475.12

 

 



--------------------------------------------------------------------------------

Jacobs Engineering Group Inc.

Exhibit 10.6

Restricted Stock Unit Agreement

 

Page 4 of 8

 

 

which the shares of the Company may be listed are not fully met, and, as a
condition of the issuance of shares, Employee shall take all such action as
counsel may advise is necessary for Employee to take to meet such requirements.

 

5.Nature of Award.

In accepting the Award, Employee acknowledges, understands and agrees that:

 

(a)

The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

 

(b)

The Award of the Restricted Stock Units hereunder is voluntary and occasional
and does not create any contractual or other right to receive future Awards of
Restricted Stock Units, or any benefits in lieu of Restricted Stock Units, even
if Restricted Stock Units have been awarded in the past;

 

(c)

All decisions with respect to future Restricted Stock Unit or other awards, if
any, will be at the sole discretion of the Company;

 

(d)

The Award and Employee’s participation in the Plan shall not create a right to
employment or be interpreted as forming an employment or services contract with
the Company, or any Related Companies and shall not interfere with the ability
of the Company, or any Related Company, as applicable, to terminate Employee’s
employment or service relationship (if any);

 

(e)

The Award and the shares of Jacobs Common Stock subject to the Award, the value
of same, and any ultimate gain, loss, income or expense associated with the
Award are not part of Employee’s normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

 

(f)

No claim or entitlement to compensation or damages shall arise from forfeiture
of the Award for any reason, including forfeiture resulting from Employee
ceasing to provide employment or other services to the Company or any Related
Company (for any reason whatsoever whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where Employee is employed or
the terms of Employee’s employment agreement, if any), and in consideration of
the Award to which Employee is otherwise not entitled, Employee irrevocably
agrees never to institute or allow to be instituted on his or her behalf any
claim against the Company or any of its Related Companies, waives his or her
ability, if any, to bring any such claim, and releases the Company and any
Related Companies from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, Employee shall be deemed irrevocably

 



LEGAL_US_W # 91675475.12

 

 



--------------------------------------------------------------------------------

Jacobs Engineering Group Inc.

Exhibit 10.6

Restricted Stock Unit Agreement

 

Page 5 of 8

 

 

 

to have agreed not to pursue such claim and agrees to execute any and all
documents necessary to request dismissal or withdrawal of such claim.

6.Data Privacy

Employee understands that the Company and/or a Related Company may hold certain
personal information about the Employee in connection with this Agreement
(including the terms of the EDP and EDP Deferral Election to the extent
applicable under Section 1), including, but not limited to, Employee’s name,
home address and telephone number, date of birth, social insurance number or
other identification number, salary, nationality, job title, any shares of
Jacobs Common Stock or directorships held in the Company, details of all Awards
or any other entitlement to shares of Jacobs Common Stock awarded, canceled,
exercised, vested, unvested or outstanding in Employee’s favor, for the
exclusive purpose of implementing, administering and managing the Plan and this
Agreement (“Data”).  

Employee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of Employee's personal Data by and among,
as applicable, the Company and its Related Companies for the exclusive purpose
of implementing, administering and managing Employee’s participation in the Plan
and under this Agreement.

Employee understands that Data will be transferred to the Company’s broker,
administrative agents or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan and this
Agreement.  Employee understands that the recipients of the Data may be located
in the United States or elsewhere, and that the recipients' country or countries
in which such recipients reside or operate (e.g., the United States) may have
different data privacy laws and protections than Employee’s country.  Employee
understands that if he or she resides outside the United States, he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting his or her local human resources representative. Employee
understands that Data will be held only as long as is necessary to implement,
administer and manage Employee’s participation in the Plan and this Agreement or
as required under applicable law.

7.Payment of Withholding Taxes

Employee acknowledges that, regardless of any action taken by the Company or
Related Companies or, if different, Employee’s employer (the “Employer”) the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to
Employee’s participation in the Plan and legally applicable to Employee or
deemed by the Company, Related Company or the Employer in its discretion to be
an appropriate charge to Employee even if legally applicable to the Company,
Related Company or the Employer (“Tax-Related Items”), is and remains Employee’s
responsibility and may exceed the amount actually withheld by the Company,
Related Company or the Employer. Employee further acknowledges and agrees that
the Company or Related Company and/or the Employer may, if it so determines,
offset any Employer tax liabilities deemed applicable to Employee by reducing
the shares of Jacobs Common Stock otherwise deliverable to Employee

 



LEGAL_US_W # 91675475.12

 

 



--------------------------------------------------------------------------------

Jacobs Engineering Group Inc.

Exhibit 10.6

Restricted Stock Unit Agreement

 

Page 6 of 8

 

 

pursuant to this Agreement. Employee further acknowledges that the Company,
Related Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock Units including, but not limited to, the grant, vesting
or settlement of the Restricted Stock Units, the subsequent sale of shares of
Jacobs Common Stock acquired pursuant to such settlement; and (2) do not commit
to and are under no obligation to structure the terms of the Award or any aspect
of the Restricted Stock Units to reduce or eliminate Employee’s liability for
Tax-Related Items or achieve any particular tax result.  Further, if Employee is
subject to Tax-Related Items in more than one jurisdiction between the Award
Date and the date of any relevant taxable or tax withholding event, as
applicable, Employee acknowledges that the Company, Related Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.  The Company may
refuse to issue or deliver any shares of Jacobs Common Stock to the Employee
until the obligation for any Tax-Related Items due in connection with the Award
has been satisfied.

 

Under no circumstances can the Company be required to withhold from the shares
of Jacobs Common Stock that would otherwise be delivered to Employee upon
settlement of the Award a number of shares having a total Fair Market Value that
exceeds the amount of withholding taxes as determined by the Company at the time
the Award vests.

 

8.Services as Employee

Except as expressly provided in Section 2(c), the rights granted to Employee
under this Agreement are conditioned upon the agreement of Employee to continue
in the employ of the Company or of a Related Company at least until the first
Maturity Date, and Employee hereby agrees and further agrees to render his or
her services for such period for such reasonable compensation as the Company or
Related Company may determine.

Employee shall not be deemed to have ceased to be employed by the Company (or
any Related Company) for purposes of this Agreement by reason of Employee’s
transfer to a Related Company (or to the Company or to another Related Company).

The Committee may determine that, for purposes of this Agreement, Employee shall
be considered as still in the employ of the Company or of the Related Company
while on leave of absence. In the event Employee is permitted a leave of absence
during the term of this Agreement, the Committee may, in its sole and absolute
discretion, extend the time periods during which Restricted Stock Units are
subject to Forfeiture Restrictions as set forth in Section 2, above, to include
the period of time Employee is on the leave of absence.

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Company or any Related Company, affects the Employee’s
status as an employee at will who is subject to termination without cause,
confers upon the Employee any right to remain employed by or in service to the
Company or any Related Company, interferes in any way with the right of the
Company or any Related Company, as applicable, at any time to terminate such
employment or services, or affects the right of the Company or any Related
Company, as applicable, to increase or decrease the Employee’s other
compensation or benefits. Nothing in this paragraph, however, is

 



LEGAL_US_W # 91675475.12

 

 



--------------------------------------------------------------------------------

Jacobs Engineering Group Inc.

Exhibit 10.6

Restricted Stock Unit Agreement

 

Page 7 of 8

 

 

intended to adversely affect any independent contractual right of the Employee
without his or her consent thereto.

9.Terms and Conditions Applicable to PRC Nationals Only

 

(a)

If Employee is a national of the Peoples’ Republic of China (“PRC”), the Award
and vesting of Restricted Stock Units is conditioned upon the Company securing
all necessary approvals from the PRC State Administration of Foreign Exchange
(“SAFE”) to permit the operation of the Plan and the participation of PRC
nationals employed by the Company or a Related Company, as determined by the
Company in its sole discretion.

 

(b)

Employee agrees to hold the Jacobs Common Stock received upon settlement of the
Restricted Stock Units with the Company’s broker or any other agent designated
by the Company until the Jacobs Common Stock is sold.

 

(c)

Employee understands and agrees that, due to exchange control laws in China,
Employee will be required to immediately repatriate the proceeds from any sale
of Jacobs Common Stock and any dividends received in relation to the Jacobs
Common Stock to China. Employee further understands that the repatriation of
such amounts may need to be effected through a special exchange control account
established by the Company or the Related Company in China, and Employee hereby
consents and agrees that all amounts derived from the Restricted Stock Units
awarded under the Plan may be transferred to such special account prior to being
delivered to Employee’s personal account. Further, to the extent required to
comply with any foreign exchange rules, regulations or agreements with
governmental authorities, Employee specifically authorizes the Company, the
Related Company that employs Employee, the administrator or their respective
agents, to sell the Jacobs Common Stock acquired under the Plan, following the
termination of Employee’s employment or service or at some other time determined
by the Company or the administrator, including immediately following settlement
of the Restricted Stock Units, and to repatriate the sale proceeds in such
manner as may be designated by the Company or the administrator.

10.Miscellaneous Provisions

This Agreement is governed in all respects by the Plan and applicable law. In
the event of any inconsistency between the terms of the Plan and this Agreement,
the terms of the Plan shall prevail.  Subject to the limitations of the Plan,
the Company may, with the written consent of Employee, amend this Agreement.
This Agreement shall be construed, administered and enforced according to the
laws of the State of California.

11.Clawback

Employee agrees that if Employee is or becomes a Section 16 executive officer of
the Company, in the event of any Inaccurate Financial Statement, Employee will
return to

 



LEGAL_US_W # 91675475.12

 

 



--------------------------------------------------------------------------------

Jacobs Engineering Group Inc.

Exhibit 10.6

Restricted Stock Unit Agreement

 

Page 8 of 8

 

 

the Company on demand all incentive-based compensation payments (whether under
this Award, the Plan or otherwise) made to Employee during the 3-year period
preceding the date on which the Company is required to prepare an accounting
restatement that are in excess of what would have been paid had such
incentive-based compensation instead been determined under the accounting
restatement (the “Payments”).  In addition, Employee agrees to application of
any clawback, forfeiture, recoupment, or similar requirement required to apply
to incentive-based compensation granted to Employee under any current or future
applicable law or listing standard or regulatory body requirement.  An
“Inaccurate Financial Statement” is any inaccurate financial statement due to
material noncompliance by the Company with any financial reporting requirements
under the securities laws.

12.Agreement of Employee

By signing below or electronically accepting this Award, Employee (1) agrees to
the terms and conditions of this Agreement, (2) confirms receipt of a copy of
the Plan and all amendments and supplements thereto, and (3) appoints the
officers of the Company as Employee’s true and lawful attorney-in-fact, with
full power of substitution in the premises, granting to each full power and
authority to do and perform any and every act whatsoever requisite, necessary,
or proper to be done, on behalf of Employee which, in the opinion of such
attorney-in-fact, is necessary or prudent to effect the forfeiture of the Award
to the Company, or the delivery of the Jacobs Common Stock to Employee, in
accordance with the terms and conditions of this Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth above.

 

 

 

 

JACOBS ENGINEERING GROUP INC.

By:

  

  

 

 

 

 



LEGAL_US_W # 91675475.12

 

 

